DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 7 is canceled. Claim 25 is newly added. Claims 1-6 & 8-25 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 & 8-25 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi (US 2019/0296350 A1) in view of Iwama (US 2014/0114519 A1) and Sasakawa (US 2012/0077064 A1) and evidenced by Sakai (US 2016/0043396 A1).
Regarding claims 1-6 & 8-25, Eguchi teaches a battery ([0103]) comprising 		a positive electrode including a positive electrode active material ([0095]-[0101]);			a negative electrode including a negative electrode active material in which lithium ions are occluded in and released from, or a material which lithium metal is dissolved from and deposited on ([0104]-[0112]); and 										an electrolyte such as a non-aqueous electrolyte solution or a solid electrolyte ([0113]-[0121]);											wherein the positive electrode active material consists of a lithium composite oxide (i.e mass ratio of the lithium composite oxide to the positive electrode active material is 100%) represented by LiaNibCocMndMeO2, wherein a+b+c+d+e = 2; a/(b+c+d+e) is from 1.1 to 1.4 and d/(b+c+d+e) is from 0.3 to 0.6 ([0023]-[0024] & [0027]); wherein a crystal structure of the lithium composite oxide belongs to a space group C2/m ([0030]-[0031]); and wherein an X-ray diffraction (XRD) pattern of the lithium composite oxide comprises a second peak within a second range of 18 degrees to 20 degrees of the diffraction angle 2Ɵ ([0031]).				Eguchi is silent as to (1) the lithium composite oxide comprising a component Q substituting O by an amount β; and (2) an X-ray diffraction (XRD) pattern of the lithium composite oxide comprising a first peak within a first range of 44 degrees to 46 degrees of a diffraction angle 2Ɵ, wherein a ratio of a second integrated intensity of the second peak to a first integrated intensity of the first peak being within a range of 0.05 to 0.90.					As to (2), Eguchi further teaches that the lithium composite oxide being a solid solution of Li(Li1/3Mn2/3)O2 (lithium excess phase) having a layered rock salt crystal structure with space group C2/m and LiMeO2 (Me is at least one member selected from the group consisting of Ni, Co, Mn and M) having a layered rock salt crystal structure with space group R-3m ([0030]). However, one of ordinary skill in the art readily understands that a solid solution of Li(Li1/3Mn2/3)O2 and LiMeO2 comprises, in an XRD of the lithium composite oxide, a first peak within a range of 44 degrees to 46 degrees of a diffraction angle 2Ɵ which corresponds to a space group R-3m as evidenced by Sakai (Fig. 3). It is noted that Sakai’s lithium composite oxide comprising a solid solution also has the same peaks as Eguchi’s lithium composite oxide within a range of 18 degrees to 20 degrees attributed to space group R-3m and within a range of 20 degrees to 22 degrees attributed to a space group C2/m (Fig. 3; [0036]-[0037]). Accordingly, one of ordinary skill in the art would expect Eguchi’s lithium composite oxide to similarly possess a first peak within a first range of 44 degrees to 46 degrees of a diffraction angle 2Ɵ. Moreover, the second peak corresponds to a (001) plane as evidenced by Sakai (Fig. 8; [0137]).	
Iwama teaches a lithium composite oxide containing lithium, nickel, cobalt, manganese, oxygen and fluorine; wherein an X-ray diffraction (XRD) pattern of the lithium composite oxide comprises a first peak within a first range of 44 degrees to 46 degrees of a diffraction angle 2Ɵ and a second peak within a second range of 18 degrees to 20 degrees of the diffraction angle 2Ɵ such that a ratio of a second integrated intensity of the second peak to a first integrated intensity of the first peak is between 0.65 and 0.8 ([0048], [0064] & [0066]). 				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to set ratio of a second integrated intensity of the second peak to a first integrated intensity of the first peak to between 0.65 and 0.8 because when the ratio is lower than the above-described range, too many oxygen ions are extracted from the positive electrode active material, and accordingly, the crystal structure of the positive electrode active material is distorted and initial charge/discharge efficiency is decreased whereas when the ratio is higher than the above-described range, the deoxidizing treatment does not properly proceed, and extraction of oxygen ions from the positive electrode active material is little and the safety is decreased as taught by Iwama ([0068]).									Sasakawa teaches a lithium composite oxide comprising a solid solution of Li2MnO3 and LiMO2 and represented in expanded form as Li(LiaMnbNicCodFee)O2-xFx where x is from 0.1 to “1-b”. In specific embodiments x is 0.1, 0.2 and 0.3 (Table 1; Examples 1-3).			It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to substitute O in the lithium composite oxide with F in an amount β of 0.1 to 0.2 in order to improve the initial coulombic efficiency of the battery as taught by Sasakawa (Table 1; [0090]).

Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that the combination of references (Eguchi, Iwama and Sasakawa) does not fairly teach or suggest the claimed invention, the examiner respectfully disagrees for the following reasons.								In particular, applicant argues that Eguchi fails to teach a crystal structure of the claimed lithium composite oxide as a whole belonging to a space group C2/m. However, as noted in the above rejection, Eguchi teaches a lithium composite oxide represented by LiaNibCocMndMeO2, wherein a+b+c+d+e = 2; a/(b+c+d+e) is from 1.1 to 1.4 and d/(b+c+d+e) is from 0.3 to 0.6 ([0023]-[0024] & [0027]). The lithium composite oxide is a solid solution comprising a first crystalline component (Li(Li1/3Mn2/3)O-2) and a second crystalline component (LiMeO2) wherein the first and second crystalline components are present in amounts such that the lithium composite oxide (i.e overall composition of the solid solution) is represented by the formula noted above. Accordingly, a crystal structure of the lithium composite oxide as a whole can belong to a space group of either one of the first or second crystalline components. In this case, the lithium composite oxide as a whole belongs to a space group C2/m corresponding to the peak at 18-20° in the XRD of the lithium composite oxide (see [0028], [0030], [0036]-[0037] & fig. 3 of Sakai) as well as a space group R-3m corresponding to the peak at 44-46° in the XRD of the lithium composite oxide (see [0028], [0030], [0036]-[0037] & fig. 3 of Sakai). It is noted that the claim language does not preclude the claimed lithium composite oxide as a whole from belonging to more than one space group.									Thus, in view of the foregoing, claims 1-6 & 8-25 stand rejected.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).								A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727